Title: To Thomas Jefferson from Mary Barclay, 7 August 1788
From: Barclay, Mary
To: Jefferson, Thomas


          
            
              Sir
            
            St. Germain-en-Laye 7 august 1788
          
          My wishes to meet my friends in America has made me too hastily fix the time of my departure and I begin to fear it will be impossible to leave this next sunday and indeed am inclined to think, that even in case I can, it would be better perhaps to give up the thoughts of going by Bordeaux, which will be attended with much more difficulty and expence than I had any idea of, besides the inconvenience of sending most of my things another way; but before giving up my first plan intirely, should be exceedingly obliged to you if you will be so good as to inform me how long the vessel may probabily be in coming round to Havre as Mr. Barclay has order’d her to do, if she could be there for the last of the month I should not give her the least delay, and suppose it might be time enough to arrive at Philadelphia before the bad weather sets in. Your sentiments on this matter, as soon as you can with convenience, will much oblige me, and help to determine me in what manner to proceed, in which I am greatly at a loss. Pardon my good sir the liberty I take in troubling you so often about my affairs and believe me to be with the highest esteem and respect Your most obedient humble servant
          
            M. Barclay
          
        